DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/18/2022 has been entered.
Claims 1-16 and 19 have been canceled, and claims 17-18 and 20-30 have been considered on the merits. All arguments have been fully considered. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-18 and 20-30 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US2009/0263849; “Sun2009” hereinafter) in view of Zhang et al. (2015, Biomater. Sci.), Raghavan et al. (2009, Tissue Engineering) Grosberg et al. (2012, J. Pharmacol. Toxicol. Methods) in further view of Sun et al. (US 2006/0105011; “Sun2006” hereinafter) and Guillemette et al. (US 2016/0297104)
Sun2009 teach a method of 3D bioprinting a tissue construct using a tissue analog matrix such as alginate hydrogel extruded as a filament within a cross-linking solution, and the alginate hydrogel is admixed with cells (paras. [0017], [0108]). Sun2009 teach that alginate hydrogel mixture with cells would be solidified upon the extrusion into the tissue chamber (see Fig. 2B).
Sun2009 do not particularly teach the cells being mammalian muscle cells (claim 17), smooth muscle cells (claim 23), skeletal muscle cells (claim 24), cardiac muscle cells (claim 25) or human muscle cells (claim 29). However, Sun2009 teach that the tissue analog being heart, skeletal muscle, smooth muscle, cardiac muscle, etc. (para. [0025], [0159]), and the cells utilized in the method include human cells (para. [0159]). Thus, it would have been obvious to a person skilled in the art to use cardiac muscle cells, smooth muscle cells, skeletal muscle cells derived from human for the desired tissue analog to be produced by the method of Sun2009 with a reasonable expectation of success. 
Regarding the structure integrity of the fiber being maintained between layers and the layers being structurally discrete (claim 17), Sun2009 does not particularly teach the property of the fiber/filament. 
Zhang et al. teach a method of bioprinting smooth muscle cells (HUVSMCs) encapsulated in sodium alginate, and the alginate and CaCl2 solutions are dispensed through the sheath and core sections of the coaxial nozzle, respectively (see Fig. 1B). Zhang et al. teach the fabricated vasculature conduits maintained their structural integrity (p.6, 3.1. Fabrication of vasculature conduits).
It would have been obvious to a person skilled in the art to use the known technique (extruding alginate and CaCl2 from the nozzle; or instantaneous gelation of alginate hydrogel upon extrusion) in the art as taught by Zhang et al. for the formation of alginate hydrogel of Sun2009 in order to generate a fiber with structural integrity with a reasonable expectation of success.
It is understood that the structural integrity of fiber is maintained when the fiber is dispensed from the bioprinter and instantaneously solidified while dispensing from the printhead based on the disclosure of the instant specification (see para. [0032]). As Zhang et al. disclose that the structural integrity is maintained for the fabricated vasculature conduits when the alginate/SMCs/CaCl2 is bioprinted, and this is consistent with the disclosure of the instant specification. Thus, it is the Examiner’s position that the bioprinted tissue made by the method of Sun2009 using a technique to form a fiber/filament by dispensing alginate and CaCl2 simultaneously as taught by Zhang et al. would result in a substantially similar, if not identical, synthetic tissue having the same structural integrity and shape fidelity as the claimed invention.
The teaching of Zhang et al. simultaneously dispensing alginate along with CaCl2 would meet the limitation directed to “without any additional cross-linking steps following deposition” since the alginate hydrogel would instantaneously solidified due to CaCl2 in the mixture when dispensed. 
Regarding the limitation directed to the solidified biocompatible matrix being homogeneous in radial cross-section throughout the fiber, while Sun2009 in view of Zhang et al. do not particularly teach the limitation, however, it is expected that the alginate hydrogel formed by the method of Zhang et al. as discussed above would produce substantially similar, if not identical, fiber, and thus, the tissue or biocompatible matrix made of the fiber/filament with the same property as the claimed fiber would inherently have a homogeneous radial cross-section as claimed. For example, Sun2009 teach that 3 layers of tissue analog materials being directly atop one another in Figure 5A (see side view). Considering the layers are made with an alginate filament/fiber extruded from the nozzle of a printer and simultaneously crosslinked upon extrusion as taught by Zhang et al. forming a fiber with structural integrity and shape fidelity, the tissue analog materials formed by the fiber/filament of Sun2009 in view of Zhang et al. would have inherently homogeneous in their radial cross-section as claimed.
Sun2009 in view of Zhang et al. do not teach steps of contacting the tissue structure with a test agent, and determining the effect of the agent by measuring a dimensional change (claim 17).
Raghavan et al. teach that bioengineered 3D physiological model for colonic longitudinal smooth muscle is utilized for testing contractile agonists, and the stretch of the tissue was measured (see entire document; p.1001, Physiological testing protocols). 
Grosberg et al. teach in vitro contractility assay using bioengineered muscle tissue for smooth and striated muscle on a chip for testing muscles’ contractile performance, and measure contractile properties (see entire document). Grosberg et al. teach that accurate contractility data can aid in development of more effective and safer drugs (see Abstract).
It would have been obvious to a person skilled in the art to use the tissue analog mimicking muscle tissues of Sun2009 in view of Zhang et al. for in vitro contractility assays and measure contractile properties of the muscle tissue as taught by Raghavan et al. and/or Grosberg et al. with a reasonable expectation of success.
While Raghavan et al. or Grosberg et al. do not particularly disclose “dimensional change”, however, a person skilled in the art would recognize that contractile change including stretch or length change measured by Raghavan et al. or Grosberg et al. of the tissue would be considered as dimensional change, and thus, it would have been obvious to a person skilled in the art to measure dimensional changes caused by contraction of the muscle tissue formed by the method of Sun2009 in view of Zhang et al. with a reasonable expectation of success.
Sun2009 teach a vessel structure mimicking naturally occurring vessel network in the tissue analog 3D construct comprising cells mixed with the tissue analog matrix by using a bioprinting freeform fabrication process for a layer-by-layer deposition (para. [0039]). Thus, the structure of the vessel of Sun2009 is considered as a cylinder/tube as claimed in claim 18.
Furthermore, it is well known in the art that 3D bioprinting technique is capable of producing any desired shape including a tubular or rod shape or a planar sheet shape according to Guillemette et al. Guillemette et al. teach a method of 3D printing multilayered filaments or stream of materials containing layers of biological components such as cells to produce a tubular or rod product, or a flat sheet orientation (paras. [0037], [0063], [0086], [0098], [0166]).
	Thus, it would have been obvious to a person skilled in the art to form any desired shape of a tissue analog by using the method of Sun2009 in view of Zhang et al. with a reasonable expectation of success.
	Sun2009 in view of Zhang et al. do not teach that each layer of the cylinder being substantially continuous (claim 19). 
Sun2006 teach a method of engineering a tissue using a 3D printing technique (see paras. [0027]-[0029]), that is substantially similar, if not identical, to the method of Sun2009, and Sun2006 teach that the hydrogel can be continuously extruded from the nozzle (para. [0037]). Furthermore, a continuous printing is taught by Guillemette et al. Guillemette et al. teach a method of 3D printing multilayered filaments or stream of materials containing layers of biological components such as cells to produce a tubular or rod product, or a flat sheet orientation (paras. [0037], [0063], [0086], [0098]. [0166]), and the filaments can be continuous (paras. [0219]-[0221]).
Thus, it would have been obvious to a person skilled in the art to form a tissue construct/analog by continuously extruding hydrogel filament as taught by Sun2006 in the method of Sun2009 in view of Zhang et al. with a reasonable expectation of success. 
Regarding the fiber being continuously bioprinted through at least 3-10 or more layers of the structure (claim 21), As discussed above, it is known in the art that 3D printing multilayered filaments or stream of materials containing layers of biological components such as cells, and the filaments are continuous according to Guillemette et al. For example, Fig. 6(b) shows an example of continuous printing of filaments forming multilayers. Furthermore, Sun2006 teach the structure with 10 layers of alginate filament (para. [0027]). Thus, it would have been obvious to a person skilled in the art to continuously printing filaments of Sun2009 in view of Zhang et al. to form multilayered structure having 3 or more layers of continuous filaments.
Regarding the additional cell type (claim 26) and the additional cell type is dispersed within the fiber (claim 27), Sun2009 teach that a single cell type with combinations of different cell types can be used in the method (para. [0159]). Since a single cell type is used in combination with a different cell type and the cells are mixed with a tissue analog matrix (e.g. alginate), it is reasonable to expect that the combinations of two different types of cells are dispersed in the fiber/filament extruded from the bioprinter taught by Sun2009 in view of Zhang et al.
Regarding claim 28 that the additional cell type being disposed around the outside of the fiber as an external/second layer, Sun2009 in view of Zhang et al. do not teach the limitation. However, Sun2009 discloses that a multi-nozzle bioprinting system capable of depositing different biomaterials and cells reproducibly in precise locations can be used for several different layered manufacturing. Since Sun2009 teach different cell types can be used in combination, and using a multi-nozzle system, different layers with different cell types can be manufactured, it would have been obvious to a person skilled in the art to use an additional cell type as a second layer external to the layer formed with a filament having muscle cells with a reasonable expectation of success.
Regarding the new claim (claim 30) directed to the diameter of the fiber being 10-300 micron, Sun2009 teaches that the diameter of the fibers are 30-40 micron (para. 108).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 


Response to Amendment/Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
The declaration under 37 CFR 1.132 filed 3/18/2022 is insufficient to overcome the rejection as set forth in the last Office action.
The declaration discussed and reproduced the data previously presented in the declaration filed on 12/17/2020. The declaration mainly reiterates the experimental results demonstrating that fibers produced by the method of Sun2006/2009 would not be capable of producing the fiber as claimed because the fiber of Sun2006/2009 and Zhang would be randomly oriented, and thus incapable of generating measurable contraction. 
While the declaration alleged that the fiber produced by the method of the instant invention would be different and the fiber/filament of prior art would not be able to provide capability of measuring contractile function of muscle cells, however, there is no factual evidence supporting for the alleged incapability of the fibers taught by prior art. Rather the declaration emphasized that the precise alignment of the claimed fibers would provide micro-level organization within the larger macro-tissue and is crucial to generate a tissue with coordinated contractile function. As discussed in the OA mailed on 4/9/2021 with regard to the declaration filed on 12/17/2020, the feature discussed in the declaration filed 12/17/2020 or the reproduced Fig. 2 in the instant declaration is produced by a specific method which is not claimed. The particular example of Fig. 2 is a 15-layer Bio Ring using 1.5% alginate/collagen biomaterial generated using on-chip cross-linking with 125 mM CaCl2. It is not clear if the particular biomaterial (1.5% alginate/collagen) or on-chip cross-linking is critical, however, neither of these feature is particularly disclosed in the claim. While the instant claims disclose “without any additional cross-linking steps following deposition”, and this would be due to the on-chip cross-linking, however, Zhang teaches “simultaneous” crosslinking of alginate as discussed in the claim rejection. Thus, the fiber/filament produced by the method of Sun2009 in view of Zhang would be a fiber/filament generated by the same method of the instant invention, and the property of the fiber generated by the method of Sun2009 in view of Zhang in further view of Sun2006 would be the same as the fiber of the instant invention.
The declaration further stated that Fig. 7C of Zhang shows a fluorescent image of a three-day cultured conduit that clearly illustrates random orientation/distribution of muscle cells in a synthetic tissue structure. It is the Examiner’s position that it is not fair or proper to compare the conduit of Zhang with the claimed matrix which is formed by multiple layers. As applicant argued, Zhang teaches a conduit with a single layer (see below). 
Thus, the declaration is not persuasive to overcome the claim rejection under 35 USC §103 based on Sun2009 in view of Zhang.

In the remarks filed 3/18/2022, applicant argued that Zhang in addition to Sun2009 fails to teach the solidified biocompatible matrix, maintain structural integrity between layers and/or the layers being structurally discrete. The Examiner wishes to clarify the statement of “Sun2009 do not teach the “solidified” biocompatible matrix, and the structure integrity of the fiber being maintained between layers and the layers being structurally discrete (claim 17)” in the OA mailed on 10/21/2021 at p.4, 3rd para. This statement does not acknowledge that the biocompatible matrix taught by Sun2009, i.e. alginate hydrogel, would not solidify upon extrusion and crosslinking. Rather the statement intended to point out that Sun2009 does not particularly utilize the term “solidified” and silent on the property as claimed. The claim rejection presented above has been modified to clarify the issue. It is clear that upon the extrusion of the alginate solution (a mixture with cells) into the solution of CaCl2 in the tissue chamber (see Fig. 2B of Sun2009) would be gelled, i.e. solidified. The claim rejection discussed that the property of the claimed fiber, i.e. the structure integrity of the fiber being maintained between layers and the layers being structurally discrete, is based on the layering fibers formed by the instantaneous solidification or gelation, and Zhang teaches the “simultaneous” deposition of alginate and CaCl2. 
Zhang’s teaching was combined with the teaching of Sun2009 because the “simultaneous” crosslinking of alginate as taught by Zhang would provide structural integrity. When the fiber/filament of Sun2009 is generated by the “simultaneous” deposition of alginate and CaCl2 as taught by Zhang, the fiber/filament would be expected to have the same structural integrity as the claimed invention, and the resulting 3D matrix (i.e. formed by layer-by-layer deposition of fibers/filaments) would be expected to possess the claimed property of the matrix (Bio Ring).
Applicant alleged that Zhang teaches a single layer, and nowhere in Zhang is taught a continuous fiber capable of maintaining structural integrity between each layer, or the layers are structurally discrete. It is acknowledged that while Zhang teaches the structural integrity of their alginate fiber, it does not particularly discuss the layers formed by the fiber. It is the Examiner’s understanding that the structural integrity of the claimed fiber is due to their instantaneous solidification of the biocompatible polymer rather than crosslinking after the deposition of the biocompatible polymer. Applicant also stated that the methodology of the instant application relies on and requires “on-chip” crosslinking to produce a fiber in which the solidified biocompatible matrix is homogenous in radial cross-section throughout the fiber (Remarks filed 3/18/2022; p.7, last para.). Applicant is reminded that the claims do not disclose “on-chip.” Sun2009 discloses a tissue-on-a-chip or biochip (para. 52, 59, 80, 121, 139). 
Zhang teaches the instantaneous solidification of alginate upon extrusion since alginate solution and CaCl2 solution are simultaneously deposited, and this is the same process as the process for the making the claimed fiber. Since the fiber produced by the combined method of Sun2009 and Zhang would share the same structural property as the claimed fiber, the layers formed by the fiber generated by prior art method steps would have the same property as the layers formed by the fiber generated by the claimed method. Applicant does not provide any convincing evidence showing otherwise. As discussed above, the declaration is without a factual evidence for the “belief” of the applicant that the prior art method would not produce the fiber with the claimed functionality and property.
Applicant argued that the fabrication method of Zhang would necessarily result in fibers having a lumen or a hollow conduit. The combined teaching of Sun2009 and Zhang is directed to the simultaneous deposition of alginate and CaCl2 by using the bioprinting method taught by Sun2009. This does not mean that the use of specific configuration of the nozzle utilized by Zhang is utilized for the combined teachings. Sun2009 teaches creation of filament within the 30-40 micron diameter range, and there is no disclosure in Sun2009 that the fiber/filament forming lumen. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

In summary, Sun2009 in combination of Zhang would meet the critical element alleged by applicant, i.e. on-chip crosslinking, because Sun2009 teach the generation of filaments (i.e. fibers) made of alginate using an on-chip system or a biochip, and Zhang teaches instantaneous crosslinking by depositing alginate and CaCl2 (crosslinker) simultaneously from the bioprinting nozzle. One skilled in the art would arrive a fiber/filament produced by simultaneous depositing and thus instantaneous crosslinking of alginate along with muscle cells when combining the teachings of Sun2009 and Zhang. Since the fibers of the combined teaching of Sun2009 and Zhang are produced by the same on-chip crosslinking as the claimed fibers, the matrix or 3D layers formed with the fibers of Sun2009 and Zhang would have the identical property as the claimed biocompatible matrix.

Conclusion
No claim is allowed. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/Primary Examiner, Art Unit 1632